PER CURIAM.
We have for review on writ of certiora-ri a decision of the Industrial Relations Commission which affirmed an Order of the Judge of Industrial Claims awarding the claimant attorney’s fees for additional benefits being paid by the employer/carrier. Having heard oral argument, we find the Industrial Relations Commission properly affirmed the Judge of Industrial Claims under the particular circumstances of this case on the authority of Ford v. Cunningham-Limp Co., 203 So.2d 326 (Fla.1967), and Boyd v. Southeastern Utilities Service Co., 172 So.2d 817 (Fla.1965). We find no departure from the essential requirements of law.
... According, the writ of certiorari is discharged.
It is so ordered.
CARLTON, C. J., and ROBERTS, ERVIN, ADKINS, BOYD and McCAIN, JJ., concur.
DEKLE, J., dissents.